Honorable E. B. Lewis
County AttornBy
Rusk, Texas
Dear Sir:               Opinion No. O-791
                        Re: Whether the employment as a teacher
                             in a public school of a daughter
                             of &half'-sister ofta,trustee Is
                             ;;filaaen by Article 432, Penal
                                 .
        We are In receipt of your letter of May 8 1939, Yhere-
ln you request our opinion as to whether Article 432, Penal
Code, would be violated by the employment as a teacher-In an
independent school distrlct~of the daughter of a half-sister
of one of the trustees of s&M
                           .   district.
                               .~
        SAia Article 432 reads as follows:
       "No officer of this State or any officer of
   any district, county, city, precinct, school dis-
   trict, or other municipal subalvision of this
   State, or any.officer or member of any State, dis-
   trict, county, city, school district or other
   municipal board, or judge of any court, created
   by or under authority of any general or special
   law of this State, or any member of the Leglsla-
   ture, shall appoint, or vote for, or confirm the
   appointment to any office, position, clerkship,
   employment or duty, of any person related within
   the second degree by affinity or within the third
   degree by consanguinity to the person so appoint-
   ing or so voting, or to any other member of any
   such board, the Legislature, or court of which
   such person so appointing or votMg may be a mem-
   ber, when,the salary, fees or compensation of such
   appointee is to be paid for, directly or indirect-
   ly, out of or from public funas or fees of offfce
   of any kind or character whatsoever. Acts 1909,
   p. 85, Acts 1915, P. 149."
        The statute plainly applying to the employment of-
school teachers by boards of trustees of school alstrlcts,
the question which you present to us is the effect produced
Honorable E. B. Lewis, May 12, 1939, page 2          o-791


upon the degree of relationship by the fact that the proposed
teacher's mother is only a half-alater of the school trustee
Instead of being a full sister. Collateral consanguinity is
the relation subsisting am&g persons who aeticendfrom the
s&e common ancestor biit~notfrom e&oh other. ‘Llneal con-
sanguinity is that relationship which exists among persons
where one is aecended from the other. In'~computing'the ae-
gree of lin&al consanguinity exlstlng between two persons
every generation in the direct 5oui5seof relationship be-
tween the two parties makes a d&@tie. Thus, -brothers are
related in the first degree. The mode of computing degrees
of collateral consanguinity Is to begin with the common ah-
cestor and reckon dOWnWard and the degree the two perso
or the more remote of them Is distant from the aricesteris
the degree of kinship between them. Thus, an uncle and a
nephew are related Fn the second degree. First cousins are
related by consanguinltg in the second degree. T. T. R. R.
Co. v. Overton, 1 Ohio App. C. C., Section 533.
        In the cause which you subidt to u8, efther the mother
or father of the trustee is the grandparent of the proposed
teacher. Thus, one person iS the odmmon ancestbr of both the
trustee and the proposed teacher, satisfying the above recog-
nlzed test. ReckonFng downwards from that common ancestor to
the teacher, we find that the teacher is related to the trus-
tee in the senond degree by consanguinfty. We have~~founano
case prescribing as a test that the reckoning aovnwaras must
begin with the point where~the parties have two common ances-
tors and we believe that none will be found..
        The trustee is related to his half-niece by'consanguin-
ity in the second degree an8 the employment is forbidden by
the above statute.
                                  Yours very truly
                               ATTORNEY GENERAL OF TEXAS
GRL:FL:wc                         By s/Glenn R. Lewis
                                       Glenn R. Lewis
APPROVXD
s/Gerald C. Mann
ATTORNEYGENERAL OF TEXAS
APPROVHI OPINION COMMITTEE
BY G. R. L. CHAIRNAN